Title: John Quincy Adams to Abigail Adams, 29 August 1790
From: Adams, John Quincy
To: Adams, Abigail


My dear Madam
Boston August 29th: 1790.
I received by Mrs: Atkinson your favour of the 20th: instt: which has added not a little to the weight of anxiety which, before hung heavy upon my mind. The Suspense in which I must continue, I know not how long with respect to my own prospects, has at present a constant operation to depress Spirits not naturally very lively; but when my solicitude for the welfare and happiness of my Sister is painfully excited by the circumstances which your Letter suggests, I must confess my state of mind is very far from being enviable— I am fully sensible, and I hope properly grateful, for the superior advantages with which I am favoured, above many other young people of my own standing in Life; yet perhaps the idea, that “to whom much is given, of him, much shall be required,” does not at present tend to alleviate the disagreeable sensations, which in my present state of doubt, while the impression of fear is strong, and that of hope but weakly supported, prevail in my mind. I have so often promised on my part, that industry, application, fidelity and oeconomy, should at least concur to render Fortune propitious, that the repetition of those engagements, might wear an appearance of ostentation.— But upon one subject, on which, from a passage in your letter, I am led to suppose you are under some apprehensions on my account, I think I can safely assure you, they may be quieted. You may rest assured, my dear Madam, that I am as resolutely determined never to connect a woman to desperate Fortunes, as I am never to be indebted to a woman for wealth. The same Spirit I presume will operate equally to prevent either of these cases, and you shall never be requested for your consent to a connection of mine, until I am able to support that connection with honour and Independence.
I hope soon to have the pleasure of seeing my father here; and to converse freely with him upon my present prospects and expectations. Perhaps his presence here may be of some service to me.— I wrote to you requesting directions respecting the horse, which I have still here; and I am waiting for your orders. If you think it best that I should keep him upon the terms which I mentioned, I can purchase hay, at a cheaper rate at present than in the winter, or perhaps I could be supplied with it from the Farm; if you think otherwise I will immediately send him out to Braintree. As my expences must at present be yours, I cannot think of incurring any without your approbation.
I have been so much in the habit of complaining to you; perhaps even of whining that it is time to say something on the other side of the Question; I will therefore close this Letter, with assuring you, that except the want of business, which perhaps I ought not yet to expect, my situation here is perfectly agreeable; and that I think I should be very happy if I could only have an opportunity to work my way. And with this good news I will only add, that I am, and ever shall be, your affectionate Son.
J. Q. Adams
P. S. I attend public worship at Mr: Clarke’s, where Mr: Smith, has been so kind as to offer me a seat in his pew. Mr: Clarke’s discourses are so solid, so ingenious and so instructive, and those of Mr: Thacher are so empty, and flimsy, that I am sure you would approve of the principle upon which I have sacrificed the small point of policy which you suggest in your Letter, for the real advantages of improvement, which I may derive from Mr: Clarke’s instruction— I would however observe that I shall be the only Lawyer, attending at Mr: Clarke’s, which would not be the case at Mr Thacher’s.

